Exhibit 10.24

 

EMPLOYMENT AGREEMENT

   

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of February 1, 2018 (the
“Effective Date”), by CoBiz Bank d/b/a Arizona Business Bank (the “Company”),
and Jeremy Lindner (“Employee”).  This Agreement supersedes and replaces in its
entirety the Employment Agreement between the Company and the Employee dated
November 15, 2015. 

 

1. Employment.  The Company agrees to employ Employee, and Employee agrees to
work for the Company, in the capacity or capacities specified on Exhibit A or in
such other capacities with the Company and its subsidiaries as may be determined
from time to time by the Company, on the terms and subject to the conditions
established in this Agreement.  Employee will report to the Reporting Person
designated in Exhibit A, subject to change by the Company from time to
time.  This Agreement and Employee’s employment by the Company shall continue
for the term set forth in Section 5(a) below or until earlier termination as
provided in Section 5(b) below.  Terms capitalized and not otherwise defined
herein are used as defined in Exhibit B.

2. Responsibilities of Employment.  Employee shall devote his or her full
business time and effort to the performance of his or her responsibilities under
this Agreement and shall not provide services to, or own any equity or other
interest in, any other entity, other than passive investments that do not
interfere with the performance of Employee’s responsibilities
hereunder.  Employee shall perform his or her responsibilities diligently,
faithfully and to the best of his or her abilities.  Employee shall comply with
and carry out the policies, programs and directions of the Company, including,
without limitation, the Company’s Code of Ethics and Insider Trading Policies as
in effect from time to time.

3. Compensation.  The Company will compensate Employee for his or her services
as follows:

(a) Base Compensation.  The Company will pay Employee the annual base
compensation specified on Exhibit A, payable in accordance with the Company’s
normal payroll schedule.  Employee’s base compensation will be reviewed annually
and may be increased or decreased from time to time, so long as a decrease does
not amount to a decrease constituting Good Reason as defined in Exhibit B, in
the sole discretion of the Company’s Board of Directors or such officers as the
Board of Directors designate as having such discretion.

(b) Plans.  Employee will be eligible to participate in all medical, dental,
vision and other employee welfare plans maintained by the Company from time to
time and available to similarly situated employees of the Company, in accordance
with the terms of such plans.

(c) Vacation.  Employee will be entitled to paid vacation each year as specified
on Exhibit A, subject to the Company’s general vacation policy as in effect from
time to time.

(d) Discretionary Bonus Plan.  Employee will be eligible to participate in such
discretionary bonus plans as the Company may establish from time to time for
similarly situated employees of the Company, in accordance with the terms of any
such plans and any amendments



--------------------------------------------------------------------------------

 



thereto.    This Section 3(d) shall not be construed to require the Company to
provide any discretionary bonus plans or programs.  The Company may terminate or
modify such plans or programs at any time, in its sole discretion.  Employee’s
target bonus for the term of this Agreement is specified on Exhibit A.

(e) Equity Incentive Plans.  Employee will be eligible to participate in such
stock option and other equity incentive plans as the Company may establish from
time to time for similarly situated employees of the Company, in accordance with
the terms of any such plans and any amendments thereto.  This subparagraph shall
not be construed to require the Company to provide any such plans or
programs.  The Company may terminate or modify such plans or programs at any
time, in its sole discretion.

(f) Automobile Allowance.  Employee will be entitled to an automobile allowance
each month in the amount specified on Exhibit A, which will be paid to Employee
not later than the last day of each month.

(g) Withholding.  The payment of compensation and the provision of benefits will
be subject to all applicable federal, state and local tax withholding and
reporting requirements.

4. Reimbursement of Expenses.  Employee will be entitled to reimbursement of
ordinary and necessary out-of-pocket expenses reasonably incurred by him or her
on behalf of the Company in the course of performing his or her duties hereunder
under the Company’s expense reimbursement policy, as may be amended from time to
time, applicable to similarly situated employees, upon furnishing appropriate
documentation in accordance with such policy as in effect at the time the
expense is incurred.

5. Term; Termination. 

(a) Term.  The initial term of this Agreement will begin on the Effective Date
and will continue until the third (3rd) anniversary of the Effective Date (the
“Initial Term”) or, if sooner, until this Agreement is terminated pursuant to
Section 5(b).  If this Agreement continues in effect until the third (3rd)
anniversary of the Effective Date, it will thereafter automatically renew for
successive one-year terms (each, a “Renewal Term”) unless either party gives
written notice of non-renewal to the other at least thirty (30) days prior to
the end of the then-current term or this Agreement is otherwise terminated as
provided herein.  Should Employee continue in his position or any other position
after expiration of the Initial Term (if there is no Renewal Term) or after any
Renewal Term (if there is no subsequent Renewal Term), he will thereafter become
an employee “at will” subject to the policies and procedures of the Company as
applicable to all employees until such time as the parties enter into a written
agreement modifying Employee’s “at-will” employment.

(b) Termination.  This Agreement, the Employee’s base compensation and any and
all other rights of the Employee under this Agreement or as an employee of the
Company will terminate (except as otherwise provided in this Agreement): (i)
immediately upon the death of the Employee; (ii) upon the termination of
employment due to the Disability of the Employee immediately upon notice from
either party to the other; (iii) upon termination of the employment of Employee
for Cause, immediately upon notice of such termination from the Company to the



--------------------------------------------------------------------------------

 



Employee after the end of any applicable cure period, or at such later time as
such notice may specify; (iv) upon termination of the employment of Employee
without Cause, immediately upon notice from the Company to the Employee, or at
such later time as such notice may specify; (v) upon voluntary resignation by
the Employee for Good Reason, immediately upon notice of such termination from
the Employee to the Company after the end of any applicable cure period, or at
such later time as such notice may specify; (vi) upon voluntary resignation by
the Employee without Good Reason, immediately upon notice from the Employee to
the Company, or at such later time as such notice may specify; or (vii) if
either party gives notice of non-renewal under Section 5(a), then at the end of
the then current Initial Term or Renewal Term.

6. Effect of Termination.  Upon termination of this Agreement by the Company or
by Employee, including termination upon the death or Disability of Employee, the
rights and obligations of Employee, and the Company shall be as provided in this
Section 6.

(a) Compensation through Termination Date.  Upon any termination of this
Agreement pursuant to Section 5(b), the Company (i) will pay Employee his or her
base compensation pursuant to Section 3(a) through the date of termination, (ii)
will pay Employee for vacation accrued but not taken under Section 3(c) in
accordance with its vacation policy, and (iii) will reimburse Employee pursuant
to Section 4 for expenses incurred prior to the termination, provided that the
request for such reimbursement is made by the Employee no later than 10 days
after the termination of this Agreement.  Except as specifically provided in
this Section 6, the Company will have no obligation to pay any severance,
salary, benefits or other compensation or damages at or after the date of
termination.  All payments under this Section 6(a) shall be at the earliest
possible time and no later than 15 days after the Employee’s termination date.

(b) Severance Upon Termination Without Cause or for Good Reason.  If Employee’s
employment is terminated by the Company without Cause pursuant to Section
5(b)(iv) or by Employee with Good Reason pursuant to Section 5(b)(v), then, in
addition to the amounts payable under Section 6(a), the Company will pay
Employee severance equal to (i) his or her base compensation under Section 3(a)
as in effect on the date of termination for the Severance Period specified in
Exhibit A, plus (ii) if Employee received a bonus from the Company in respect of
the last full fiscal year ending prior to the date of termination, an amount
equal to (A) the average of the bonuses paid to Employee in respect of each year
in the three-year period ending with such last full fiscal year (or if Employee
had not been employed for all of that three-year period, the average of the
bonuses paid with respect to each full fiscal year in which Employee was
employed) multiplied by (B) a fraction, the numerator of which is the number of
days that Employee was employed by the Company during the fiscal year in which
Employee’s employment was terminated and the denominator of which is 365.

(c) Increased Severance Upon Termination Following Change of Control.  If
severance is payable under Section 6(b), and if notice of such termination
without Cause by the Company or termination by the Employee with Good Reason
pursuant to Section 6(b) was given by the Company or Employee within 180 days
after a Change of Control, (i) then if Employee received a bonus from the
Company in respect of the last full fiscal year ending prior to the date of
termination, the amount of severance payable pursuant to Section 6(b)(ii) shall
be calculated without applying the proration adjustment contemplated by Section
6(b)(ii)(B) (i.e. the amount of such severance shall be equal to the amount
specified in Section 6(b)(ii)(A)) and (ii) the severance



--------------------------------------------------------------------------------

 



payable under Section 6(b)(i) shall be increased by multiplying the amount
otherwise payable by the Change of Control Multiple. For the avoidance of doubt,
the increased severance payable to Employee pursuant to this Section 6(c) will
be paid to the Employee over the time period specified in Section 6(d) below.

(d) Payment.  Subject to Section 6(h), severance payable under Section 6(b) (as
potentially adjusted under Section 6(c)) shall be payable in six equal monthly
installments commencing on the last day of the first full calendar month
following the date the Employee’s release under Section 6(f) becomes fully and
finally effective after the effective date of termination.  All severance
payments shall be subject to normal withholding.  Notwithstanding the preceding
sentence, if the Release Review Period (as defined in Section 6(f)) straddles
two calendar years, then payment of the severance payable under Section 6(b)
shall commence on the first business day in January of the second calendar year.

(e) Continuation of Benefits.  If severance is payable under Section 6(b),
provided that the Employee timely elects COBRA continuation coverage under any
one or more of the Company’s medical, dental and vision insurance plans for the
Employee and/or the Employee’s covered dependents, the Company will pay, or
reimburse the Employee for, that portion of the COBRA continuation coverage
premiums for the Employee and his covered dependents that would result in the
Employee’s portion of such COBRA continuation coverage premiums being equal to
the premiums paid by similarly situated active employees of the Company for the
same coverage, for the shorter of (i) six months or (ii) the maximum period of
COBRA continuation coverage available to the Employee and his dependents.  The
payment or reimbursement by the Company as provided in the immediately preceding
sentence shall be made as necessary to cause the cost to Employee of such
coverage to equal the cost that Employee would have incurred if continued direct
participation under the plans had been permissible.  The Company’s obligation
for payment or reimbursement under this Section 6(e) as to each such plan shall
terminate if and when Employee becomes eligible to participate in a medical,
dental or vision plan, as the case may be, of another employer, without regard
to the relative level of benefits provided by the Company’s plan and the plan of
the other employer.  This Section 6(e) will be effective only if the provision
of such benefits does not violate any then-applicable law and only if the
provision of such benefits does not result in a prohibited discrimination under
the Company’s medical, dental and vision plans.

(f) Severance Conditioned on Release.  Employee’s right to receive severance and
premiums for COBRA continuation coverage under the Company’s medical, dental and
vision insurance plans as provided in Sections 6(b) through 6(e) will (i) be
contingent upon Employee’s execution of a release of all claims against the
Company and its Affiliates (other than the right to receive severance and
premiums for COBRA continuation coverage under this Section 6) in form and
substance and under procedures reasonably believed by the Company to be adequate
to effectively waive all such claims under applicable laws, such executed
release to be delivered to the Company within 45 days after the Employee’s
termination date (such period, together with any legally prescribed revocation
period, the “Release Review Period”) and (ii) automatically terminate upon any
breach by Employee of Section 7 or 8 of this Agreement.  The Company will
provide the form of such release to Employee at the time of any termination as a
result of which severance is payable.  If the release does not become fully and
finally effective until legally prescribed periods have elapsed, notwithstanding
any other provision of this Agreement, no



--------------------------------------------------------------------------------

 



severance shall be payable until all such periods have elapsed and the release
has become fully and finally effective.

(g) Deferral.  The Company may elect to defer any payment of severance that may
become due to Employee if, at the time the payment becomes due, the Company or
any bank owned by the Company is not in compliance with any regulatory-mandated
minimum capital requirements or if making the payments would cause the Company’s
or any such bank’s capital to fall below such minimum capital requirements
provided, however, that any such deferral complies in all respects with Internal
Revenue Code Section 409A (“Section 409A”) to the extent applicable.  In this
event, the Company will resume making the payments as soon as it can do so
without violating such minimum capital requirements or as soon as payment is
permitted under Section 409A if applicable.

(h) Compliance with Section 409A.  It is intended that the severance payments
and benefits provided under this Section 6 be exempt from the provisions of
Section 409A to the fullest extent possible.  To the extent that any such
payment or benefit is subject to Section 409A then, notwithstanding anything in
this Agreement to the contrary, any amount that becomes payable under this
Agreement to the Employee upon the Employee’s termination of employment shall
not be paid unless such termination of employment constitutes a separation from
service under Section 409A and payment of any severance amount under Section 6
shall not commence until sixty (60) days after such separation from service.  A
“separation from service” means a separation from service with the Company and
all other persons or entities with whom the Company would be considered a single
employer under Section 409A.  If the Company determines in good faith that the
Employee is a “specified employee” under Section 409A then, to the extent
required under Section 409A, any amount that otherwise would be payable to the
Employee during the six-month period following the Employee’s separation from
service shall be suspended until the lapse of such six-month period (or, if
earlier, the date of death of the Employee).  The amount that otherwise would be
payable to the Employee during such period of suspension shall be paid in a
single payment on the day following the end of such six-month period (or, if
such day is not a business day, on the next succeeding business day) or within
thirty (30) days following the death of the Employee during such six-month
period, provided that the death of the Employee during such six-month period
shall not cause the acceleration of any amount that otherwise would be payable
on any date during such six-month period following the date of the Employee’s
death.  Any amounts not subject to the suspension described in the preceding
sentence shall be paid as otherwise provided in this Agreement.  Any in-kind
benefits provided and expenses eligible for reimbursement under this Agreement
shall be paid pursuant to the Company’s reimbursement policies, but in no event
shall any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred by the Employee.  The amount
of in-kind benefits provided or reimbursable expenses incurred in one taxable
year shall not affect the in-kind benefits to be provided or the expenses
eligible for reimbursement in any other taxable year.  Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

7. Protective Covenants. 

(a) Non-Solicitation /Non-Disparagement.  Employee agrees that, without the
Company’s prior written consent, during the period commencing on the Effective
Date and ending



--------------------------------------------------------------------------------

 



on the first anniversary of the effective date of termination of Employee’s
employment with the Company, neither Employee nor any Affiliate of Employee
will:

(i) Solicit or induce, directly or indirectly, any Person who is or was during
the six-month period preceding such solicitation or inducement an employee or
agent of the Company or of any Affiliate of the Company to terminate such
Person’s relationship with the Company or such Affiliate or to enter into an
employment or agency relationship with any Person other than the Company or an
Affiliate of the Company;

(ii) Solicit or induce, directly or indirectly, in any location the Company or
any of its Affiliates does business, any customer of the Company or of any
Affiliate of the Company to terminate or reduce the extent of such customer’s
business with the Company or such Affiliate or to become a customer of any other
Person in respect of products or services offered by the Company or any of its
Affiliates; or

(iii) Make any statements or take any action that could reasonably be expected
to damage the reputation, standing or business of the Company or of any
Affiliate of the Company. 

(b) Judicial Modification. Employee acknowledges and agrees that the
restrictions set forth in this Section 7 are reasonable and necessary in
duration and scope to protect the legitimate interests and expectations of the
Company.  If, contrary to the agreement and intent of the parties, a court of
competent jurisdiction should find that any such restriction is unenforceable as
written, the parties intend and agree that such restriction will be deemed
modified to the minimum extent necessary to render it enforceable and will be
enforced as so modified.

8. Confidentiality.  Except as may be required in connection with his or her
employment under this Agreement, Employee will not, directly or indirectly, use
or disclose to any other Person any information of a confidential or proprietary
nature belonging to the Company or any of its Affiliates, or any information the
disclosure of which could reasonably be expected to have an adverse effect on
the Company, its businesses, property or financial condition, including but not
limited to information concerning the Company’s methods of operation,
techniques, know-how, plans, policies, customers, suppliers, representatives or
other matters of any kind or description relating to the products, services, or
businesses of the Company or any of its Affiliates.  All records, files,
documents, equipment and the like relating to the Company’s businesses which
Employee may prepare, use, possess or observe shall be and remain the sole
property of the Company, and upon termination of his or her employment hereunder
for any reason, Employee shall return to the Company any items of that nature
and any copies thereof which he or she may have in his or her possession or
control.

9. Indemnity.

(a) Indemnification.  Company will indemnify and defend at Company’s sole cost
Employee (and, upon his death, his heirs, executors and administrators) to the
fullest extent permitted by law against all losses, liabilities, costs and
expenses, including reasonable attorneys’ fees, court and investigative costs,
judgments, fines and amounts paid in settlement (collectively, “Losses”)
reasonably incurred by him in connection with or arising out of any pending,
threatened



--------------------------------------------------------------------------------

 



or completed action, suit or proceeding brought by a third party in which he may
become involved by reason of his having been an officer or director of the
Company or any Affiliate of the Company, unless the acts or omissions giving
rise to the pending, threatened or completed action arise or result, in whole or
in part, from the actual or alleged gross negligence or willful misconduct of
the Employee.  The indemnification rights provided for herein are not exclusive
and will supplement any rights to indemnification that Employee may have under
any applicable bylaw or charter provision of Company or any Affiliate of the
Company or any applicable statute.

(b) Advancement of Expenses.  In the event that Employee becomes a party, or is
threatened to be made a party, to any pending, threatened or completed action,
suit or proceeding for which the Company is required to indemnify and defend him
or her, the Company will, to the fullest extent permitted by law (including in
compliance with Section 409A), advance all expenses incurred by Employee in
connection with the investigation, defense, settlement or appeal of any
threatened, pending or completed action, suit or proceeding, subject to receipt
by the Company of a written undertaking from Employee to reimburse the Company
for all amounts actually paid by the Company to or on behalf of Employee in the
event it shall be ultimately determined that the Company is not obligated to
indemnify Employee for such amounts, and to assign to the Company all rights of
Employee to indemnification under any policy of directors and officers liability
insurance to the extent of the amounts actually paid by Company to or on behalf
of Employee.

(c) Litigation.  Unless precluded by an actual or potential conflict of
interest, Company will have the right to recommend counsel to Employee to
represent him in connection with any claim covered by this Section 9.  Further,
Employee’s choice of counsel, his decision to contest or settle any such claim,
and the terms and amount of the settlement of any such claim will be subject to
Company’s prior reasonable approval in writing.

10. Damages for Breach /Injunctive Relief. Employee acknowledges that should he
breach Section 7 or 8 of this Agreement, the Company will be entitled to pursue
all available remedies, including injunctive relief and money damages.  The
parties acknowledge and agree that any breach of Employee’s covenants set forth
in Section 7 or 8 will result in irreparable damage to the Company, which would
be impossible to calculate, and for which there would be no adequate remedy at
law.  Therefore, the parties agree that the Company may in its sole discretion
seek a Court (as defined below) order enjoining any breach of such covenants,
without prejudice to any other right or remedy to which the Company may be
entitled at law or in equity.  The parties further agree that, in any action
brought by the Company as a result of Employee’s breach of any of the covenants
set forth in Section 7 or 8 above, the Company shall be entitled to all
reasonable costs and expenses, including reasonable attorneys’ fees incurred in
connection therewith. For purposes of this Section 10, the Court shall be the
Superior Court of the State of Arizona for Maricopa County (the “Court”).  The
parties specifically agree to submit to the jurisdiction of the Court and waive
all objections based on personal jurisdiction and venue, including inconvenient
forum.  

11. Arbitration.  Any dispute arising out of this Agreement or connected with
Employee’s employment will be submitted to binding arbitration in Denver,
 Colorado.  The arbitration will be conducted by one arbitrator selected by the
parties from the Judicial Arbiter Group or, if the Judicial Arbiter Group is not
available, by the American Arbitration Association or another arbitral body
selected by the parties.  The American Arbitration Association Employment
Arbitration Rules shall govern the arbitration.  The decision of the arbitrator
may be



--------------------------------------------------------------------------------

 



entered as a judgment in any court of competent jurisdiction.  Notwithstanding
this arbitration provision, and, as the sole exception to its exclusivity, the
Company will be entitled to apply to any court of competent jurisdiction for
injunctive relief under Section 10.  The prevailing party in any arbitration
shall be entitled to his or its reasonable costs and expenses, including
reasonable attorneys’ fees incurred in connection therewith.

12. Governing Law; Interpretation.  This Agreement will be governed by and
construed in accordance with the substantive laws of the State of Colorado and
not its choice of law doctrine.  The titles of the Sections have been inserted
for convenient reference only and will not affect the construction of this
Agreement.

13. Severability.  The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or unenforceability of any other
provision.  If any provision is found to be invalid or unenforceable as written,
it will be deemed modified to the minimum extent necessary to render it valid
and enforceable.

14. Benefit.  This Agreement may not be assigned by either party without the
written consent of the other, and any assignment without such consent will be
null and void; provided that the Company may assign this Agreement, without
Employee’s consent, to any successor to all or substantially all of the
Company’s business and assets or to any successor to all or substantially all of
the business and assets of the Affiliate of the Company for which Employee
primarily worked.  Subject to that limitation, this Agreement will be binding
upon and inure to the benefit of the parties and their heirs, personal
representatives, successors and assigns.

15. Notices.  All notices given under this Agreement will be in writing.  Any
notice may be transmitted by any means selected by the sender.  A notice that is
mailed to a party at its address given below, registered or certified mail,
return receipt requested, with all postage prepaid, will be deemed to have been
given and received on the earlier of the date reflected on the return receipt or
the third business day after it is posted.  A notice sent by facsimile
transmission to a party at its facsimile number given below will be deemed to
have been given and received upon confirmation of transmission by the sender’s
facsimile machine.  A notice transmitted by recognized overnight courier service
to a party at its address given below will be deemed given and received on the
first business day after it is delivered to the courier.  A notice given by any
other means will be deemed given and received only upon actual receipt.  The
addresses and facsimile numbers of the parties for notice purposes are as
follows:

If to the Company:

 

CoBiz Bank d/b/a Arizona Business Bank

1401 Lawrence St., Ste. 1200

Denver,  Colorado 80202 

Attn: Chief Executive Officer

Facsimile No.: (303) 244-9700

 

If to the Employee:

 

To the address or facsimile number set forth on Exhibit A.





--------------------------------------------------------------------------------

 



 

Either party may change his, her or its address or facsimile number for notice
purposes by written notice to the other party.

 

16. Modification.  No failure by either party to insist upon the strict
performance of this Agreement on one or more occasions will constitute a waiver
of any right or remedy hereunder.  This Agreement may be amended, and any right
or remedy hereunder may be waived, only in a writing signed by the party against
whom the amendment or waiver is asserted.

17. Waiver of Other Benefits.  Employee irrevocably waives any right he might
otherwise have to receive any severance, damages or other post-termination
payments or benefits from the Company, except for those provided in this
Agreement.  This waiver expressly includes, without limitation, any amounts
payable under any severance plan or policy adopted by the Company.

18. Survival.  The provisions of Sections 6 (insofar as they require payments
after termination) and 7 through 20 shall survive the termination of this
Agreement.

19. Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous negotiations, understandings
and agreements with regard to the subject matter hereof, whether oral or
written.  In entering into this Agreement, neither party has made or relied upon
any representation or promise not set forth herein.

20. Interpretation of Agreement.  The parties acknowledge and agree that the
terms and conditions of this Agreement have been arrived at after thorough
bargaining and negotiation, and that the Agreement shall not be construed more
strictly against one party than another merely by virtue of the fact that it may
have been prepared by one of the parties.

 

[Remainder of page left blank intentionally.]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

 

 

 

 

COMPANY

 

 

 

 

 

CoBiz Bank d/b/a Arizona Business Bank

 

 

 

 

By:

 

 

 

Name: Steven Bangert

 

 

Title: Chairman & CEO

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Jeremy Lindner

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

TERMS OF EMPLOYMENT

 

 

 

 

 

 

 

 

 

 

 

Name of Employee:

 

Jeremy Lindner

Capacity(ies):

 

Executive Vice President and Chief Credit Officer (CCO)

Reporting Person:

 

Steve Bangert

Base Compensation:

 

$267,500 (annually)

Annual Bonus Target:

 

From 0% to 100% of annual base compensation, to be paid 50% in cash and 50% in
restricted stock, which will vest over three years from date of grant

Equity Grant:

 

Subject to Compensation Committee approval, 5,000 shares of restricted stock in
CoBiz Financial, granted no later than June 15, 2018, which will cliff vest
three years from the grant date, if Employee remains employed with Company

Vacation:

 

Five (5) weeks per year

Automobile Allowance:

 

$800 per month

Club Membership:

 

Up to $298 per month per membership. Max two (2)

Executive Physical:

 

Annual physical at a cost of up to $3,000

Severance Period:

 

Six (6) months

Change of Control Multiple:

 

Two times (for total Severance Period of twelve (12) months)

Address and Facsimile

 

 

Number of Employee:

 

 5849 E. Tierra Buena Ln.

 

 

Scottsdale, AZ 85254

 



 





--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Definitions

 

“Affiliate” means, with respect to a specified Person, (i) any other Person
directly or indirectly controlling, controlled by or under common control with
the specified Person, (ii) any trust in which the specified Person holds 10% or
more of the beneficial interest, as beneficiary, settler or otherwise, (iii) any
member of the immediate family of the specified Person, (iv) any director,
executive officer, manager, member, partner or trustee of the specified Person,
or (v) any other Person in which the specified person or any Affiliate of the
specified Person owns a beneficial interest of 10% or more.

“Cause” for the termination by the Company of Employee’s employment means (i) a
breach by Employee of Section 7 or 8 of the Agreement, (ii) a breach of any
other provision of this Agreement by Employee which, if curable, has not been
cured within 15 days after notice from the Company, (iii) theft or embezzlement
from or other dishonesty involving the Company by Employee, (iv) the commission
by Employee of a crime involving moral turpitude or constituting a felony, (v)
gross negligence or willful misconduct with respect to Employee’s duties and
responsibilities to the Company, (vi) the willful failure or refusal of Employee
to perform his duties under this Agreement or to carry out the lawful
instructions of the Reporting Person or Board of Directors, (vii) a material
violation of the standards of conduct or code of ethics established by the
Company or (viii) Employee engages in self-dealing or attempts to obtain any
improper personal benefit or profit from the Company or any transaction in which
the Company or any Affiliate of the Company has an interest.



L-1

--------------------------------------------------------------------------------

 

 

“Change of Control” means a change of control, as defined in the following
sentences, of the Company or CoBiz Financial Inc., a Colorado corporation and
the owner of all outstanding capital stock of the Company (“CoBiz”).  Change of
Control of either the Company or CoBiz (each, for the purposes of the following
events, the “Subject Entity”) shall be deemed to have occurred if: (i) any
person (as such term is defined in Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), other than a person who is a
shareholder of the Subject Entity as of the date of this Agreement, acquires
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 50% or more of the combined voting power of the then outstanding
voting securities of the Subject Entity; or (ii) the individuals who were
members of the Subject Entity’s Board of Directors as of the date of this
Agreement (the “Current Board Members”) cease for any reason to constitute a
majority of the Board of Directors of the Subject Entity or its successor;
provided, however, that if the election or the nomination for election of any
new director of the Subject Entity or its successor is approved by a vote of a
majority of the individuals who are Current Board Members, such new director
shall, for the purposes of this paragraph, be considered a Current Board Member;
or (iii) the Subject Entity’s shareholders approve (A) a merger or consolidation
of the Subject Entity and the shareholders of the Subject Entity immediately
before such merger or consolidation do not, immediately after such merger or
consolidation, own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the outstanding securities of the
Subject Entity immediately before such merger or consolidation; or (B) a
complete liquidation or dissolution or an agreement for the sale or other
disposition of all or substantially all of the assets of the Subject

L-2

--------------------------------------------------------------------------------

 

 

Entity.  Notwithstanding the foregoing, a Change of Control will not be deemed
to have occurred: (x) solely because 50% or more of the combined voting power of
the then outstanding voting securities of the Subject Entity are acquired by a
trustee or other fiduciary holding securities under one or more employee benefit
plans maintained for employees of the Subject Entity or its subsidiaries; (y) if
Employee agrees in writing to waive a particular Change of Control for the
purposes of this Agreement; or (z) if the events set forth in subsections (i)
and (iii) above occur among or between Affiliates of the Company or CoBiz.

“Disability” has the meaning given to that term (or the most closely analogous
term) in the Company’s long-term disability insurance policy as in effect at the
relevant time.  If no such policy is in effect, “Disability” means a mental or
physical condition that prevents Employee from performing the essential
functions of his or her position hereunder, with or without reasonable
accommodations by the Company, as determined by the Company in its reasonable
discretion.

“Good Reason” for the termination by Employee of his employment means (i)
Employee is removed from all of the capacities described in Exhibit A, other
than for Cause, and is not offered another position with the Company or an
Affiliate of the Company that is commensurate with Employee’s education,
experience and abilities so as to result in a material diminution of Employee’s
authority, duties or responsibilities; (ii) the Company (A) decreases Employee’s
base compensation by an amount that is more than twenty percent (20%) of the
Employee’s base salary as of the date of this Agreement, unless such decrease
occurs as part of a compensation reduction instituted by the Company in good
faith and which reduces the base compensation of all similarly situated
employees of the Company by a comparable percentage to the decrease in
Employee’s base compensation, or (B) arbitrarily and capriciously materially
decreases Employee’s bonus; provided,

L-3

--------------------------------------------------------------------------------

 

 

however, that with respect to each of subclause (A) and (B), any such decrease
results in a material decrease in the Employee’s total compensation; or (iii)
the Company transfers Employee (without the consent of Employee, either before,
at or after the time of such transfer) to a location outside the metropolitan
area in which Employee’s employment was based on the date of this Agreement so
as to result in a material geographic change; provided that as long as such
transfer occurred prior to the occurrence of a Change of Control, then such a
transfer to another location in the metropolitan Phoenix area shall not
constitute Good Reason.  Notwithstanding anything to the contrary herein, no
such action or event shall constitute Good Reason unless Employee gives written
notice to the Company within 45 days after the action or event, which notice
shall specify the action or event and indicate that Employee believes it
constitutes Good Reason as defined herein, and the Company fails to cure the
action or event within 30 days after such notice.  In addition, a termination by
Employee of his employment shall not be a termination for Good Reason unless
notice of the termination is given by Employee within 90 days after the end of
the 30-day cure period set forth in the preceding sentence.

“Person” means any individual and any corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

L-4

--------------------------------------------------------------------------------